Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 15, 2019

                                             No. 04-18-00218-CV

                             EX PARTE JAKE ALEXANDER GARCIA,

                      From the 408th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI21969
                            Honorable Angelica Jimenez, Judge Presiding

                                                 ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On December 12, 2018, a panel consisting of Justice Karen Angelini, Justice Marialyn
Barnard, and Justice Rebeca C. Martinez dismissed this appeal because appellant failed to
comply with this Court’s November 5, 2018 order. See TEX. R. APP. P. 42.3(c). On December 27,
2018, appellant filed a motion for rehearing and a motion for rehearing en banc, requesting
reinstatement of the appeal.

        The motion for rehearing is DENIED.1 With regard to the motion for rehearing en banc,
the Court requests that appellees file a response on or before January 25, 2019. See TEX. R. APP.
P. 49.2.

           It is so ORDERED on January, 2019.

                                                                       PER CURIAM

           ATTESTED TO: ___________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court


1
  Texas Rule of Appellate Procedure 49.3 provides that a “motion for rehearing may be granted by a majority of the
justices who participated in the decision of the case. Otherwise it must be denied.” TEX. R. APP. P. 49.3. Because
Justices Angelini and Barnard are no longer members of this Court, a majority of the justices who participated in the
decision of the case cannot grant the motion for rehearing. See id. Therefore, “it must be denied.” Id.